           Case 1:20-cv-10468-MKV Document 9 Filed 01/27/21 Page 1 of 4




Edward M. Robbins, Jr., Esq.
Hochman Salkin Toscher Perez P.C.
9150 Wilshire Blvd., Suite 300
Beverly Hills, California 90212-3414
Telephone: (310) 801-4573
Facsimile: (310) 859-5129
E-mail: EdR@taxlitigator.com

Attorneys for Defendant,
JULIA SOLOMON

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                ANSWER TO COMPLAINT;
                            Plaintiff,          DEMAND FOR JURY TRIAL

               v.
                                                20 Civ. 10468-MKV
JULIA SOLOMON,

                            Defendant.


      1.      This is the United States of America statement of its case that defendant

is not required to admit, qualify or deny, but to the extent an answer is required:

DENIES.

      2.      ADMITS.

      3.      ADMITS.

      4.      ADMITS.

      5.      ADMITS.

      6.      ADMITS.
                                           1
           Case 1:20-cv-10468-MKV Document 9 Filed 01/27/21 Page 2 of 4




      7.      ADMITS.

      8.      ADMITS.

      9.      ADMITS.

      10.     ADMITS.

      11.     ADMITS.

      12.     ADMITS.

      13.     ADMITS.

      14.     ADMITS.

      15.     DENIES

      16.     ADMITS Julia Solomon did not report that she had relationships with

foreign financial institutions during 2003-2010, by June 30 of the respective

following years. DENIES THE REMAINDER OF PARAGRAPH 16.

      17.     ADMITS the defendant’s files contain memoranda from government

agents making this statement as fact. DENIES the allegation until the government

supplies copies of the alleged late filed FBAR’s.

      18.     ADMITS the following consent forms exist:

              Consent form for 2003-2010 signed by defendant on September 20,

              2012 and countersigned by the IRS on March 25, 2013, stating that the

              FBAR assessment statute was extended to December 31, 2014.




                                         2
           Case 1:20-cv-10468-MKV Document 9 Filed 01/27/21 Page 3 of 4




              Consent form for 2003-2010 signed by defendant on August 9, 2014

              and countersigned by the IRS on August 21, 2014, stating that the

              FBAR assessment statute was extended to December 31, 2016.

              Consent form for 2003-2010 signed by defendant on April 20, 2016 and

              never countersigned by the IRS, stating that the FBAR assessment

              statute was extended to June 30, 2017.

              Consent form for 2003-2010 signed by defendant on February 10, 2017

              and countersigned by the IRS on April 4, 2017, stating that the FBAR

              assessment statute was extended to December 31, 2018. DENIES the

              remainder of paragraph 18.

      19.     ADMITS.

      20.     ADMITS.

      21.     DENIES for lack of information.

      22.     DENIES for lack of information.

      23.     DENIES.

      ADDITIONAL DEFENSES

      1.      The government allowed all the FBAR statutes of limitations to expire

before the government made its assessments.

      2.      Defendant not required to file the subject FBARs.



                                           3
           Case 1:20-cv-10468-MKV Document 9 Filed 01/27/21 Page 4 of 4




      3.      Defendant acted in good faith and with reasonable cause regarding the

FBAR filings.

      DEMAND FOR JURY TRIAL

      Defendant demands trial by jury of all issues in this case triable by a jury.

      WHEREFORE, defendant respectfully requests that the Complaint be

dismissed with prejudice upon a finding that the government allowed all of the

FBAR assessment statutes to expire, or a finding that defendant was not required to

file the subject FBAR’s or, in any event, defendant had reasonable cause for any

failure to timely file any FBAR and that she be awarded such relief as this court

deems just including attorneys’ fees and costs.

Dated: January 25, 2021                Respectfully submitted,
Pasadena, California


                                       EDWARD M. ROBBINS, JR., ESQ.
                                       Hochman Salkin Toscher Perez P.C.
                                       9150 Wilshire Blvd., Suite 300
                                       Beverly Hills, California 90212-3414
                                       Telephone (310) 801-4573
                                       Facsimile: (310) 849-5129
                                       E-mail: EdR@taxlitigator.com
                                       Attorney for Defendant,
                                       JULIA SOLOMON




                                          4
